              Case 1:20-cv-00145-SAB Document 18 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   LARRY JOHN CURLEE,                                  Case No. 1:20-cv-00145-SAB

10                   Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE
11           v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                   Defendant.

14

15          Larry John Curlee (“Plaintiff”), proceeding pro se and in forma pauperis, filed this action

16 seeking judicial review of a final decision of the Commissioner of Social Security

17 (“Commissioner” or “Defendant”) denying an application for disability benefits pursuant to the

18 Social Security Act. (ECF No. 1.) This matter is currently stayed until the administrative record

19 is filed. (ECF No. 12.) On December 14, 2020, an order was filed requiring the Commissioner
20 of Social Security to file a notice of the status of the administrative record within fourteen days.

21 (ECF No. 14.) On December 30, 2020, an order was filed requiring the Commissioner to show

22 cause within five days why sanctions should not issue for the failure to respond to the December

23 14, 2020 order. (ECF No. 15.) On this same date a response to the order to show cause was

24 filed along with a response to the December 14, 2020 order.

25          The Court has considered the responses filed and shall discharge the order to show cause

26 and this action shall remain stayed until the administrative record is filed. Upon review of the
27 docket, the Court notes that the December 14, 2020 order was not served on Plaintiff and the

28 Court shall direct that Plaintiff be served with a copy of the order.


                                                     1
                 Case 1:20-cv-00145-SAB Document 18 Filed 01/04/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.       The December 30, 2020 order requiring the Commissioner to show cause why

 3                   sanctions should not issue is DISCHARGED;

 4          2.       This matter shall remain STAYED until the administrative record is filed; and

 5          3.       The Clerk of the Court is DIRECTED to serve copies of the December 14, 2020

 6                   order (ECF No. 14) and this order on Plaintiff.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        January 4, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
